280 So.2d 191 (1973)
In re Robert Raymond ALBRIGHT
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 428.
Supreme Court of Alabama.
July 5, 1973.
William J. Baxley, Atty. Gen., and Otis J. Goodwyn, Jr., Asst. Atty. Gen., for the State.
No brief for respondent.
FAULKNER, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Albright v. State, 50 Ala.App. 480, 280 So. 2d 186.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.